Tom Glaze, Justice, dissenting. Glenda and Michael Phillippe were married but separated when Michael Jr. was born. The state later paid aid for dependent children (AFDC) payments on behalf of Michael Jr., and, on February 21, 1992, the state brought this action against Mr. Phillippe for reimbursement. Phillippe initially acknowledged Michael as his son, but later hired an attorney and denied paternity. He also demanded that the parties be administered a blood test. The chancellor ordered tests, but the parties failed to comply. On November 21, 1992, the chancellor declared Phillippe to be Michael Jr.’s father and ordered him to pay $53.00 per week in child support. While Phillippe and his attorney failed to appear at the November 21 hearing, the chancellor found Phillippe had been summoned and his attorney notified of the proceeding. The chancellor’s decisions announced on November 21 were included in his order entered on December 3, 1992. On February 25, 1993, Phillippe and a new attorney filed a motion to set aside the chancellor’s December 3rd order, alleging his previous attorney had not notified him of the November 21 hearing which resulted in his having been determined Michael Jr.’s father. On September 16, 1993, nearly seven months after Phillippe’s motion to set aside the December 3rd order, the chancellor issued a new order directing blood tests and DNA typing be given the Phillippes and Michael Jr., and these test results excluded Phillippe as Michael Jr.’s father. This resulted in the chancellor entering a new order on February 11, 1995, finding Phillippe was not Michael Jr.’s father and directing the state to refund Phillippe the child support payments he had paid under the court’s December 3rd order. The February 1995 order was entered over three years after the chancellor’s original December 3, 1992 order which established Phillippe was the father. The chancellor simply had no authority or power under our rules or statutory law to enter his February 1995 order. First, Phillippe filed no timely appeal from the chancellor’s December 3, 1992 order, nor timely motion for new trial under ARCP Rule 59. Second, he filed no ARCP 60(b) motion which complied with the mistake or miscarriage of justice required to modify or set aside an order. See Ingram v. Wirt, 314 Ark. 553, 864 S.W.2d 237 (1993) [’’miscarriage of justice” referred to in Rule 60(b) is a reference to the clerical errors or mistakes described in subsection (a)]. And when the chancellor failed to modify or vacate its December 3rd order within ninety days, he lost all power to act under Rule 60(b). Cigna Ins. Co. v. Brisson, 294 Ark. 504, 744 S.W.2d 716 (1988). Third, the chancellor here was left only with the general reservation of jurisdiction to modify his earlier December 3rd order pursuant to the special grounds set out in Rule 60(c), and none of these grounds were alleged by Phillippe or shown to exist. Finally, I mention Ark. Code Ann. § 9-10-115 (Repl. 1993) which provides that, under certain circumstances, a chancellor may vacate a paternity order at any time. Whether or not § 9-10-115 might be in conflict with Rule 60 in some situations is insignificant here because § 9-10-115(c)(1) is entirely consistent in establishing the chancellor had no authority to enter his February 1995 order. That provision provides as follows: Upon request for modification of the issue of paternity, if the court determines that the original finding of paternity did not include results of scientific paternity testing, consent of the natural parents, or was not entered upon any party’s failure to comply with scientific paternity testing ordered by the court, the court shall direct the biological mother, the child, and the adjudicated father to submit to one (1) or more blood tests or other scientific examinations or tests as provided by § 9-10-108. (Emphasis added.) In the present case, the chancellor entered his December 3, 1992 order declaring Phillippe to be Michael’s father and did so only after having ordered genetic testing to be performed on the Phillippes and Michael Jr. Nowhere in the record is it reflected that any of the parties subjected themselves to the blood tests ordered by the chancellor prior to or by the time he held his hearing and entered his December 3rd order. Phillippe’s attempt to blame his attorney does not relieve Phillippe in failing to be tested as ordered or excuse him from making an appearance at the court’s November 11, 1992 hearing concerning the paternity and child support issues reduced to order on December 3rd. An attorney’s acts of omission, as well as his commissions, are to be regarded as the acts of the client he represents. Self v. Self 319 Ark. 632, 893 S.W.2d 775 (1995). In addition, this court has emphasized that it is the duty of a litigant to keep himself informed of the progress of his case. United S. Assurance Co. v. Beard, 320 Ark. 115, 894 S.W.2d 948 (1995). In sum, the chancellor’s December 3, 1992 order was a final order which was never appealed, nor timely or properly requested to be set aside. The chancellor simply had no authority to wait over three years to vacate the order legitimating Michael Jr. and establishing child support for him. For the reasons above, the chancellor’s February 25, 1995 order should be dismissed. Dudley and Corbin, JJ., join this dissent.